PER CURIAM.
Action to recover commission upon the amount of goods sold by respondent. By agreement respondent was to receive $000 per annum, or about seven per cent, upon the amount of goods sold up to $13,000, and three per cent, upon any excess of such amount, and the real point ip controversy is whether, in arriving at the amount of the commission which should be paid on goods delivered in the spring of 1907, but on orders taken in 1906, the spring deliveries should be considered as a part of the excess of $13,000, or as a new maximum for 1907. The trial court was of opinion that the commissions were based upon the actual delivery of goods each year, and that orders delivered after the close of the fiscal year made up the first part of a new maximum sum of $13,000, and that seven per cent, should be allowed on the amount delivered in the spring of 1907. We have considered the pleadings and stipulation, and carefully read the record, and, while the question is involved in considerable confusion, we are of opinion that the evidence sustains the 'conclusions of the trial court.
Affirmed.